COURT OF APPEALS OF VIRGINIA

Present: Judges Benton, Annunziata and Senior Judge Duff
Argued at Alexandria, Virginia

FAIRFAX COUNTY SCHOOL BOARD
                                           MEMORANDUM OPINION * BY
v.   Record No. 3010-98-4                JUDGE ROSEMARIE ANNUNZIATA
                                              OCTOBER 19, 1999
SALLY ANN PRESTI


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

            Michael N. Salveson (Hunton & Williams, on
            briefs), for appellant.

            Julie H. Heiden (Koonz, McKenney, Johnson,
            DePaolis & Lightfoot, on brief), for
            appellee.


     The Fairfax County School Board ("employer") appeals the

determination of the Workers' Compensation Commission that Sally

Ann Presti's ("claimant") generalized dystonia is causally

related to her industrial accident of October 23, 1990.     Employer

contends:    1) that there is no credible evidence to support the

commission's determination and 2) that the commission imposed an

incorrect burden of proof upon employer.      We find no error and

affirm the commission's determination.

                                 I.

                         FACTUAL BACKGROUND

     On October 23, 1990, claimant, a preschool teacher, fell as

she was entering her vehicle, which was parked in the driveway of

a student she was visiting in the course of her employment.

After picking herself up, claimant drove to the school where she

     *
         Pursuant to Code § 17.1-413, recodifying Code
was required to report and notified employer of the incident.       A

co-worker took claimant to the hospital, where she received six

stitches on her head.    In addition to the laceration on her head,

claimant suffered a sore and stiff back and neck.    Later that

day, claimant returned to work and finished teaching her

afternoon class.

        During the week following her fall, claimant's symptoms did

not improve.    On November 21, 1990, Dr. Thomas Calhoun began

treating claimant, who complained of neck and back pain at that

time.    During the course of treatment, claimant's back pain did

not abate, although she received some relief from her neck pain.
        On October 21, 1991, Dr. Calhoun commented upon the

difficulty that claimant had ambulating.    At that time, "[h]er

ambulation [was] easier although she still walk[ed] with a

detectable limp."    During the time he treated claimant, Dr.

Calhoun observed that claimant experienced only brief periods of

relief and could not walk without considerable pain. 1

        In September 1992, claimant was referred to Dr. Stephen

Levin, a specialist in low back pain and pelvic mechanics.

According to Dr. Levin's examination, claimant had to use a cane

to assist in ambulation and walked awkwardly with a limp.     Dr.


§ 17-116.010, this opinion is not designated for publication.
     1
       Due to the continuing physical problems experienced by the
claimant, on October 23, 1991 she was referred to Dr. Paul
Salbert, who prescribed additional courses of physical therapy
over the following year. While he ultimately opined that the
claimant's dystonia was unrelated to her 1990 accident, we note
the commission's observation that Dr. Salbert is a general
practitioner, as well as his concession that a neurologist
should make a final determination as to the cause of claimant's
condition.

                                 - 2 -
Levin also prescribed a course of physical therapy for claimant.

Claimant's condition remained essentially unchanged until

December 1992, when some improvement occurred in her gait

pattern.   On November 18, 1992, Dr. Levin indicated that claimant

continued to use a cane and had "exquisite tenderness in both

sacrospinous ligaments."

     On February 11, 1993, Dr. Levin noticed that claimant

continued to exhibit a "very awkward gait pattern [in which] she

has to watch her feet and see where she is going."    He also

observed that claimant displayed "unusual movements of her hands

as well," noting that "it does not seem to be the soreness that

is creating the abnormal gait, but something else."
     On February 25, 1993, Dr. Levin noted that claimant believed

that she would be able to walk normally if she could "get rid of

the pain."   However, her pain did not abate, and on March 25,

1993, claimant continued to demonstrate spastic, uncoordinated

patterns of movement.

     On October 21, 1997, the claimant also was evaluated by Dr.

Stephen Grill, a neurologist practicing in Columbia, Maryland.

Dr. Grill observed, inter alia, that a person suffering a
movement disorder such as dystonia may remain undiagnosed for

years, unless the person is evaluated by a doctor experienced in

treating such disorders.

     Claimant has been monitored by the National Institutes of

Health since August, 1993, and she has received treatment from

Dr. Michael Knable since November, 1995.

                                II.


                               - 3 -
                              ANALYSIS

     It is well established that on appeal, the factual findings

of the commission are conclusive and binding upon the Court of

Appeals, if those findings are supported by credible evidence.

See Ingersoll-Rand Co. v. Musick, 7 Va. App. 684, 688, 376 S.E.2d

814, 187 (1989) ("The actual determination of causation is a

factual finding that will not be disturbed on appeal if there is

credible evidence to support the finding."); Commonwealth v.

Powell, 2 Va. App. 712, 714, 347 S.E.2d 532, 533 (1986); see also

Code § 65.2-706.   In particular, a finding by the commission on

the causal relationship between an accident and an injury is

binding if based on credible evidence.    See C.D.S. Constr.

Services v. Petrock, 218 Va. 1064, 1070, 243 S.E.2d 236, 240

(1978).

     In the present case, the commission reviewed a considerable

amount of expert testimony, outlined supra, and made the

following findings of fact with respect to the conflicts in the

evidence:

            Based on the uniqueness and complexity of
            dystonia, we find it reasonable that [the
            claimant's] initial physicians linked the
            disturbance to back and [sacroiliac] joint
            problems without further investigation into
            another source of the symptoms. The medical
            record shows the physicians' uncertainty as
            to the complainant's continuing symptoms,
            despite seemingly thorough and appropriate
            treatment. We are also persuaded by Dr.
            Grill's observation that a person suffering
            from a movement disorder may go undiagnosed
            for years, unless detected by a physician
            experienced in the field. Dr. Salbert's
            opinion that the dystonia is unrelated to the
            1990 accident is illustrative. Dr. Salbert,
            a family practitioner, treated the claimant
            for [sacroiliac] joint dysfunction, and his

                                - 4 -
            initial notes reflect that she exhibited an
            antalgic gait. He did not order an MRI until
            she complained of fine movement coordination
            difficulties. While Dr. Salbert expressed
            concerns with causality in his deposition of
            February 24, 1998, he conceded that a
            neurologist should make a causation
            diagnosis. Moreover, Dr. Knable did not
            completely discount a causal connection, as
            the Commission observed. He stated on
            November 30, 1995, that he could not
            "completely exclude the possibility that the
            trauma that Ms. Presti suffered is not
            related to her dystonic movement
            disorder. . . ."

     In its review of the evidence, the commission resolved the

various conflicts in that evidence and found credible evidence

establishing a causal relationship between the claimant's

work-related trauma and the dystonic symptoms she experienced.

Because the commission's finding was based upon evidence that

appears credible, we will not disturb that finding on appeal.
See C.D.S. Constr. Services, 218 Va. at 1070, 243 S.E.2d at 240;

Powell, 2 Va. App. at 714, 347 S.E.2d at 533.   While there is

conflicting medical evidence in the record, that fact in itself

is not enough to warrant a reversal of the commission's findings.

     For the foregoing reasons, we affirm the commission's

decision.
                                                           Affirmed.




                               - 5 -